Citation Nr: 1605274	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-15 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $1608.00 was validly created.  

(The issues of whether the effective date of July 1, 2011 for the removal of dependent step-child, M.A.H., due to marriage is correct and entitlement to an effective date prior to March 7, 2009, for the award of a 30 percent rating for service-connected migraine headaches are addressed in a separate Board decision).  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 1986, and from July 2002 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Offiec (RO) in Chicago, Illinois, which informed the Veteran that, effective July 1, 2011, her dependent step-son, M.A.H., had been removed from her compensation award due to marriage, resulting in an overpayment of benefits.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the record.  

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

At the December 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of whether an overpayment of VA compensation benefits in the amount of $1608.00 was validly created.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of whether an overpayment of VA compensation benefits in the amount of $1608.00 was validly created have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the December 2015 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of whether an overpayment of VA compensation benefits in the amount of $1608.00 was validly created.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it must be dismissed.


ORDER

The appeal as to the issue of whether an overpayment of VA compensation benefits in the amount of $1608.00 was validly created is dismissed.  


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


